                                                                                                                                           Case 2:21-cv-03753-AFM Document 1 Filed 05/03/21 Page 1 of 10 Page ID #:1




                                                                                                                                            1 PANISH SHEA & BOYLE LLP
                                                                                                                                                BRIAN J. PANISH, State Bar No. 116060
                                                                                                                                            2    panish@psblaw.com
                                                                                                                                                PETER KAUFMAN, State Bar No. 269297
                                                                                                                                            3    kaufman@psblaw.com
                                                                                                                                                WHITNEY T. SMITH, State Bar No. 322565
                                                                                                                                            4    wsmith@psblaw.com
                                                                                                                                                11111 Santa Monica Boulevard, Suite 700
                                                                                                                                            5   Los Angeles, California 90025
                                                                                                                                                Telephone: 310.477.1700
                                                                                                                                            6   Facsimile: 310.477.1699
                                                                                                                                            7 MOVAGAR & YAMIN, PLC
                                                                                                                                                NICK MOVAGAR, State Bar No. 232777
                                                                                                                                            8 4929 Wilshire Blvd., Suite 960,
                                                                                                                                                Los Angeles, CA 90010
                                                                                                                                            9 Telephone: (877)771-8175
                                                                                                                                                Facsimile: (323)475-7773
                                                                                                                                           10
                                                                                                                                                Attorneys for Plaintiff
                                                                                                                                           11
   LLP
                         11111 Santa Monica Boulevard, Suite 700


                                                                                                   310.477.1700 phone • 310.477.1699 fax




                                                                                                                                           12                         UNITED STATES DISTRICT COURT
P ANISH S HEA & B OYLE
                                                                   Los Angeles, California 90025




                                                                                                                                           13         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                                                                                                                                           14

                                                                                                                                           15 CASSANDRA JONES, an individual;            Case No.
                                                                                                                                           16                Plaintiff,                  COMPLAINT FOR DAMAGES
                                                                                                                                           17         v.                                 1. NEGLIGENCE
                                                                                                                                           18 MVT SERVICES, LLC, dba MESILLA             2. NEGLIGENT HIRING /
                                                                                                                                              VALLEY TRANSPORTATION, a                   RETENTION /SUPERVISION /
                                                                                                                                           19 business entity; MVT LEASING, LLC,         TRAINING
                                                                                                                                              a business entity; RENE DAVID
                                                                                                                                           20 MOOT, an individual; and DOES 1
                                                                                                                                              through 50, inclusive.
                                                                                                                                           21
                                                                                                                                                             Defendants.                 DEMAND FOR JURY TRIAL
                                                                                                                                           22

                                                                                                                                           23

                                                                                                                                           24         COMES NOW Plaintiff CASSANDRA JONES, an individual
                                                                                                                                           25 ("PLAINTIFF"), for claims for relief against Defendants, MVT SERVICES, LLC,

                                                                                                                                           26 dba MESILLA VALLEY TRANSPORTATION, a business entity; MVT
                                                                                                                                           27 LEASING, LLC, a business entity; RENE DAVID MOOT, an individual; and

                                                                                                                                           28 DOES 1 through 50, inclusive, ("DEFENDANTS").


                                                                                                                                                                 COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                                                                           Case 2:21-cv-03753-AFM Document 1 Filed 05/03/21 Page 2 of 10 Page ID #:2




                                                                                                                                            1                            JURISDICTION AND VENUE
                                                                                                                                            2        1.     This is a civil action of which this Court has original jurisdiction under 28
                                                                                                                                            3 U.S.C. § 1332      because diversity jurisdiction existed at the time the action was
                                                                                                                                            4 originally commenced and the amount in controversy exceeds the sum or value of

                                                                                                                                            5 seventy-five thousand dollars, exclusive of costs and interest.

                                                                                                                                            6        2.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(a). A
                                                                                                                                            7 substantial portion of the events and omissions giving rise to this lawsuit occurred in

                                                                                                                                            8 this District, and the Court has personal jurisdiction over each of the parties as alleged

                                                                                                                                            9 through this complaint.

                                                                                                                                           10                                        PARTIES
                                                                                                                                           11        3.     Plaintiff CASSANDRA JONES is, and at all times herein relevant was, a
   LLP
                         11111 Santa Monica Boulevard, Suite 700


                                                                                                   310.477.1700 phone • 310.477.1699 fax




                                                                                                                                           12 resident of Los Angeles County, State of California.
P ANISH S HEA & B OYLE
                                                                   Los Angeles, California 90025




                                                                                                                                           13        4.     Plaintiff is informed and believes, and thereon alleges, that Defendant
                                                                                                                                           14 MVT SERVICES, LLC dba MESILLA VALLEY TRANSPORTATION (hereafter

                                                                                                                                           15 "MVT SERVICES") is, and at all times herein relevant was, a New Mexico corporation

                                                                                                                                           16 authorized to do, that has regularly done, and is doing, business within the County of

                                                                                                                                           17 Los Angeles, State of California with a principal place of business located at 3590 W.

                                                                                                                                           18 Picacho Ave, Las Cruces, New Mexico 88007.
                                                                                                                                           19        5.     Plaintiff is informed and believes, and thereon alleges, that Defendant
                                                                                                                                           20 MVT LEASING, LLC, (hereafter "MVT LEASING") is, and at all times herein

                                                                                                                                           21 relevant was, a New Mexico corporation authorized to do, that has regularly done, and

                                                                                                                                           22 is doing, business within the County of Los Angeles, State of California with a

                                                                                                                                           23 principal place of business located at 3590 W. Picacho Ave, Las Cruces, New Mexico

                                                                                                                                           24 88007.

                                                                                                                                           25        6.     Plaintiff is informed and believes, and thereon alleges, that Defendant
                                                                                                                                           26 RENE DAVID MOOT (hereafter "MOOT") is, and at all times herein relevant was, a
                                                                                                                                           27 resident of the State of New Mexico.

                                                                                                                                           28        7.     The true names and capacities, whether individual, plural, corporate,

                                                                                                                                                                                           2
                                                                                                                                                                COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                                                                           Case 2:21-cv-03753-AFM Document 1 Filed 05/03/21 Page 3 of 10 Page ID #:3




                                                                                                                                            1 partnership, associate, or otherwise, of DOES 1 through 50, inclusive, are unknown to

                                                                                                                                            2 Plaintiffs, who therefore sues said Defendants by such fictitious names. The full extent

                                                                                                                                            3 of the facts linking such fictitiously sued Defendants is unknown to Plaintiff. Plaintiff

                                                                                                                                            4 is informed and believes, and thereupon alleges, that each of the Defendants designated

                                                                                                                                            5 herein as a DOE was, and is, negligent, or in some other actionable manner, responsible

                                                                                                                                            6 for the events and happenings hereinafter referred to, and thereby negligently, or in

                                                                                                                                            7 some other actionable manner, legally and proximately caused the hereinafter described

                                                                                                                                            8 injuries and damages to Plaintiff. Plaintiff will hereafter seek leave of the Court to

                                                                                                                                            9 amend this Complaint to show the Defendants’ true names and capacities after the same

                                                                                                                                           10 have been ascertained.

                                                                                                                                           11        8.     Plaintiff is informed and believes, and thereon alleges, that at all times
   LLP
                         11111 Santa Monica Boulevard, Suite 700


                                                                                                   310.477.1700 phone • 310.477.1699 fax




                                                                                                                                           12 mentioned herein, Defendants MVT SERVICES, MVT LEASING, MOOT and DOES
P ANISH S HEA & B OYLE
                                                                   Los Angeles, California 90025




                                                                                                                                           13 1 through 50, inclusive, and each of them, were agents, servants, employees, successors

                                                                                                                                           14 in interest, and/or joint venturers of their co-Defendants, and were, as such, acting

                                                                                                                                           15 within the course, scope, and authority of said agency, employment, and/or venture, and

                                                                                                                                           16 that each and every Defendant, as aforesaid, when acting as a principal, was negligent

                                                                                                                                           17 in the selection and hiring, training, and supervision of each and every other Defendant

                                                                                                                                           18 as an agent, servant, employee, successor in interest, and/or joint venturer.
                                                                                                                                           19                             GENERAL ALLEGATIONS
                                                                                                                                           20        9.     Plaintiff is informed and believes, and thereon alleges, that at all times
                                                                                                                                           21 herein relevant, Defendants MVT SERVICES, MVT LEASING, MOOT and DOES 1

                                                                                                                                           22 through 50, inclusive, and each of them, owned, leased, managed, maintained,

                                                                                                                                           23 regulated, directed, operated and controlled the subject 2020 Blue International Tractor

                                                                                                                                           24 bearing Indiana license plate number 3073362 and 2016 White GDAN Box Trailer

                                                                                                                                           25 bearing Maine license plate number 2819781 (hereafter "SUBJECT TRACTOR-

                                                                                                                                           26 TRAILER").
                                                                                                                                           27        10.    Plaintiff is informed and believes, and thereon alleges, that at all times
                                                                                                                                           28 herein relevant, Defendant MOOT was employed by, or was the agent of, Defendants

                                                                                                                                                                                          3
                                                                                                                                                                COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                                                                           Case 2:21-cv-03753-AFM Document 1 Filed 05/03/21 Page 4 of 10 Page ID #:4




                                                                                                                                            1 MVT SERVICES, MVT LEASING and DOES 1 through 50, inclusive, and each of

                                                                                                                                            2 them, and was at all times herein relevant acting within the course and scope of his

                                                                                                                                            3 duties for his employer and/or principal Defendants MVT SERVICES, MVT

                                                                                                                                            4 LEASING and DOES 1 through 50, inclusive, and each of them.

                                                                                                                                            5        11.    Plaintiff is informed and believes, and thereon alleges, that Defendants
                                                                                                                                            6 MVT SERVICES, MVT LEASING and DOES 1 through 50, inclusive, and each of

                                                                                                                                            7 them, authorized Defendant MOOT to drive and use the SUBJECT TRACTOR-

                                                                                                                                            8 TRAILER for the purposes in which it was being used at the time of the subject

                                                                                                                                            9 incident.

                                                                                                                                           10        12.    On April 5, 2021 at approximately 12:35 a.m., Plaintiff CASSANDRA
                                                                                                                                           11 JONES was traveling eastbound on Interstate 10 as a passenger in a 2016 Silver Nissan
   LLP
                         11111 Santa Monica Boulevard, Suite 700


                                                                                                   310.477.1700 phone • 310.477.1699 fax




                                                                                                                                           12 Frontier (hereinafter "SUBJECT VEHICLE") owned and operated by TOMMY
P ANISH S HEA & B OYLE
                                                                   Los Angeles, California 90025




                                                                                                                                           13 JONES. The left front tire of the SUBJECT VEHICLE was slashed by an object on the

                                                                                                                                           14 roadway and the vehicle came to a stop in the number 4 lane. Mr. Jones immediately

                                                                                                                                           15 activated his hazards and called for help. After calling for help, and while his hazards

                                                                                                                                           16 were still activated, Mr. Jones then attempted to move his vehicle out of the traffic lane

                                                                                                                                           17 and onto the shoulder. On the same date and time, Defendant MOOT was traveling

                                                                                                                                           18 eastbound on Interstate 10 and driving the SUBJECT TRACTOR-TRAILER owned,
                                                                                                                                           19 operated, maintained, and controlled by Defendants MVT SERVICES, MVT

                                                                                                                                           20 LEASING and DOES 1 through 50, inclusive. Defendant MOOT was traveling at

                                                                                                                                           21 approximately 55 miles per hour in the number 4 lane when he observed flashing

                                                                                                                                           22 hazard lights east of his location approximately one to two miles away. Defendant

                                                                                                                                           23 MOOT checked his mirrors to change lanes into the number 3 lane. When Defendant

                                                                                                                                           24 MOOT looked back at the road ahead of him, the hazard lights were immediately in

                                                                                                                                           25 front of him and the SUBJECT TRACTOR-TRAILER violently collided into the rear

                                                                                                                                           26 of the SUBJECT VEHICLE, legally and proximately causing severe and permanent
                                                                                                                                           27 injuries to Plaintiff (hereafter "SUBJECT INCIDENT'). As a result of the SUBJECT

                                                                                                                                           28 INCIDENT, Plaintiff CASSANDRA JONES had to be transported from the scene to

                                                                                                                                                                                           4
                                                                                                                                                                 COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                                                                           Case 2:21-cv-03753-AFM Document 1 Filed 05/03/21 Page 5 of 10 Page ID #:5




                                                                                                                                            1 Desert Regional Medical Center for emergency medical surgery.

                                                                                                                                            2                             FIRST CAUSE OF ACTION
                                                                                                                                            3    (Negligence By Plaintiff As Against All Defendants and DOES 1 through 50,
                                                                                                                                            4                                        Inclusive)
                                                                                                                                            5        13.    Plaintiff re-alleges and incorporates herein by reference each and every
                                                                                                                                            6 allegation and statement contained in the prior paragraphs.

                                                                                                                                            7        14.    Plaintiff is informed and believes, and thereon alleges, that at all times
                                                                                                                                            8 mentioned herein, Defendants MVT SERVICES, MVT LEASING, MOOT and DOES

                                                                                                                                            9 1 through 50, inclusive, and each of them, owned, leased, maintained, inspected,

                                                                                                                                           10 entrusted, delegated, managed, regulated, controlled and operated the SUBJECT

                                                                                                                                           11 TRACTOR-TRAILER.
   LLP
                         11111 Santa Monica Boulevard, Suite 700


                                                                                                   310.477.1700 phone • 310.477.1699 fax




                                                                                                                                           12        15.    Plaintiff is informed and believes, and thereon alleges, that at all times
P ANISH S HEA & B OYLE
                                                                   Los Angeles, California 90025




                                                                                                                                           13 mentioned herein, Defendants MVT SERVICES, MVT LEASING, MOOT and DOES

                                                                                                                                           14 1 through 50, inclusive, and each of them, owed a duty of care to all reasonably

                                                                                                                                           15 foreseeable people, including Plaintiff, to own, lease, maintain, inspect, entrust,

                                                                                                                                           16 delegate, manage, regulate, control and operate the SUBJECT TRACTOR-TRAILER

                                                                                                                                           17 in a reasonable manner. Plaintiff is further informed and believes, and thereon alleges,

                                                                                                                                           18 that said Defendants also owed a nondelegable duty to third persons, including
                                                                                                                                           19 Plaintiff, for any harm caused by the negligence or other wrongful conduct of

                                                                                                                                           20 independent contractor(s) and/or agent(s).

                                                                                                                                           21        16.    Plaintiff is informed and believes, and thereon alleges, that at all times
                                                                                                                                           22 mentioned herein, Defendants MVT SERVICES, MVT LEASING, MOOT and DOES

                                                                                                                                           23 1 through 50, inclusive, and each of them, carelessly, negligently, and recklessly

                                                                                                                                           24 owned, leased, managed, maintained, entrusted, controlled and operated the SUBJECT

                                                                                                                                           25 TRACTOR-TRAILER so as to legally and proximately cause the same to violently

                                                                                                                                           26 rear-end the disabled SUBJECT VEHICLE, thereby legally causing the injuries and
                                                                                                                                           27 damages to Plaintiff as alleged herein.

                                                                                                                                           28        17.    Plaintiff is informed and believes, and thereon alleges, that the careless,

                                                                                                                                                                                          5
                                                                                                                                                                COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                                                                           Case 2:21-cv-03753-AFM Document 1 Filed 05/03/21 Page 6 of 10 Page ID #:6




                                                                                                                                            1 negligent, reckless and unlawful conduct by Defendants MVT SERVICES, MVT

                                                                                                                                            2 LEASING, MOOT and DOES 1 through 50, inclusive, and each of them, in regards to

                                                                                                                                            3 the ownership, leasing, control, entrustment, delegation, management, maintenance,

                                                                                                                                            4 inspection, regulation, and operation of the SUBJECT TRACTOR-TRAILER was the

                                                                                                                                            5 direct, legal and proximate cause of the SUBJECT INCIDENT and injuries and

                                                                                                                                            6 damages to Plaintiff as alleged herein.

                                                                                                                                            7        18.    As a direct and proximate result of the above-mentioned conduct of the
                                                                                                                                            8 Defendants MVT SERVICES, MVT LEASING, MOOT and DOES 1 through 50,

                                                                                                                                            9 inclusive, and each of them, Plaintiff was caused to suffer severe injuries.

                                                                                                                                           10        19.    As a legal, direct and proximate result of the conduct of Defendants
                                                                                                                                           11 MVT SERVICES, MVT LEASING, MOOT and DOES 1 through 50, inclusive, as
   LLP
                         11111 Santa Monica Boulevard, Suite 700


                                                                                                   310.477.1700 phone • 310.477.1699 fax




                                                                                                                                           12 aforesaid, Plaintiff has incurred medical expenses, and will continue to incur such
P ANISH S HEA & B OYLE
                                                                   Los Angeles, California 90025




                                                                                                                                           13 expenses in the future, in an amount to be stated according to proof..

                                                                                                                                           14        20.    As a legal, direct and proximate result of the conduct of Defendant
                                                                                                                                           15 MVT SERVICES, MVT LEASING, MOOT and DOES 1 through 50, inclusive, as

                                                                                                                                           16 aforesaid, Plaintiff sustained non-economic damages, including, but not limited to,

                                                                                                                                           17 past and future physical pain and mental suffering, loss of enjoyment of life,

                                                                                                                                           18 disfigurement, physical impairment, inconvenience, grief, anxiety, humiliation,
                                                                                                                                           19 serious emotional distress, in an amount in excess of the jurisdictional minimum,

                                                                                                                                           20 according to proof.

                                                                                                                                           21        21.    As a legal, direct and proximate result of the conduct of Defendants
                                                                                                                                           22 MVT SERVICES, MVT LEASING, MOOT and DOES 1 through 50, inclusive, as

                                                                                                                                           23 aforesaid, Plaintiff was compelled to, and did, employ the services of hospitals,

                                                                                                                                           24 physicians, nurses, and the like, to care for and treat them, the exact amount of such

                                                                                                                                           25 losses to be stated according to proof, pursuant to Section 425.10 of the California

                                                                                                                                           26 Code of Civil Procedure. Plaintiff will require similar future medical expenses as
                                                                                                                                           27 well, the exact amount of such losses to be stated according to proof.

                                                                                                                                           28        22.    As a legal, direct and proximate result of the conduct of Defendants

                                                                                                                                                                                         6
                                                                                                                                                                COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                                                                           Case 2:21-cv-03753-AFM Document 1 Filed 05/03/21 Page 7 of 10 Page ID #:7




                                                                                                                                            1 MVT SERVICES, MVT LEASING, MOOT and DOES 1 through 50, inclusive, as

                                                                                                                                            2 aforesaid, Plaintiff suffered lost earnings and earning capacity, and property

                                                                                                                                            3 damages, the exact amount of such losses to be stated according to proof.

                                                                                                                                            4                           SECOND CAUSE OF ACTION
                                                                                                                                            5   (Negligent Hiring/Retention/Supervision/Training By Plaintiff As Against All
                                                                                                                                            6                   Defendants and DOES 1 through 50, Inclusive)
                                                                                                                                            7        23.    Plaintiff re-alleges and incorporates herein by reference each and every
                                                                                                                                            8 allegation and statement contained in the prior paragraphs.

                                                                                                                                            9        24.    Plaintiff is informed and believes, and thereon alleges, that at all times
                                                                                                                                           10 mentioned herein, Defendant MOOT was acting within the course and scope of his

                                                                                                                                           11 duties for his employer(s) and/or principal(s), Defendants MVT SERVICES, MVT
   LLP
                         11111 Santa Monica Boulevard, Suite 700


                                                                                                   310.477.1700 phone • 310.477.1699 fax




                                                                                                                                           12 LEASING, and DOES 1 through 50, inclusive, and each of them.
P ANISH S HEA & B OYLE
                                                                   Los Angeles, California 90025




                                                                                                                                           13        25.    Plaintiff is informed and believes, and thereon alleges, that at all times
                                                                                                                                           14 mentioned herein, Defendants MVT SERVICES, MVT LEASING, and DOES 1

                                                                                                                                           15 through 50, inclusive, and each of them, were negligent and reckless with regard to the

                                                                                                                                           16 hiring and/or retention of Defendant MOOT in that Defendants Defendants MVT

                                                                                                                                           17 SERVICES, MVT LEASING, and DOES 1 through 50, inclusive,, and each of them,

                                                                                                                                           18 knew or should have known that Defendant MOOT was unfit for the specific tasks to
                                                                                                                                           19 be performed during the course of his employment, namely the general safe operation

                                                                                                                                           20 of the SUBJECT TRACTOR-TRAILER.

                                                                                                                                           21        26.    Plaintiff is informed and believes, and thereon alleges, that at all times
                                                                                                                                           22 mentioned herein, Defendants MVT SERVICES, MVT LEASING, and DOES 1

                                                                                                                                           23 through 50, inclusive, and each of them, were negligent and reckless by failing to

                                                                                                                                           24 provide any or sufficient training or supervision to Defendant MOOT after hiring him,

                                                                                                                                           25 and continued to retain Defendant MOOT as an agent and/or employee for job

                                                                                                                                           26 performance which included driving motor vehicles such as the SUBJECT TRACTOR-
                                                                                                                                           27 TRAILER for Defendants MVT SERVICES, MVT LEASING, and DOES 1 through

                                                                                                                                           28 50.

                                                                                                                                                                                         7
                                                                                                                                                                COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                                                                           Case 2:21-cv-03753-AFM Document 1 Filed 05/03/21 Page 8 of 10 Page ID #:8




                                                                                                                                            1        27.    Plaintiff is informed and believes, and thereon alleges, that at all times
                                                                                                                                            2 herein relevant, Defendants MVT SERVICES, MVT LEASING, and DOES 1 through

                                                                                                                                            3 50, inclusive, and each of them, owed a duty of care to the public, including Plaintiff,

                                                                                                                                            4 including the duty to act reasonably in the hiring, retention, training and supervision of

                                                                                                                                            5 their agents, employees, servants, and/or independent contractors, which they assigned

                                                                                                                                            6 to operate motor vehicles such as the SUBJECT TRACTOR-TRAILER.

                                                                                                                                            7        28.    Plaintiff is informed and believes, and thereon alleges, that at all times
                                                                                                                                            8 mentioned herein, Defendants MVT SERVICES, MVT LEASING, and DOES 1

                                                                                                                                            9 through 50, inclusive, and each of them, failed to act reasonably, and were negligent

                                                                                                                                           10 and reckless in the hiring, retention, training, and supervision of their agents,

                                                                                                                                           11 employees, servants and/or independent contractors, including Defendant MOOT.
   LLP
                         11111 Santa Monica Boulevard, Suite 700


                                                                                                   310.477.1700 phone • 310.477.1699 fax




                                                                                                                                           12        29.    Plaintiff is informed and believes, and thereon alleges, that the
P ANISH S HEA & B OYLE
                                                                   Los Angeles, California 90025




                                                                                                                                           13 aforementioned negligent and reckless hiring, retention, training, and supervision of

                                                                                                                                           14 Defendant MOOT by Defendants MVT SERVICES, MVT LEASING, and DOES 1

                                                                                                                                           15 through 50, inclusive, and each of them, directly, legally and proximately caused the

                                                                                                                                           16 SUBJECT TRACTOR-TRAILER to violently rear-end the SUBJECT VEHICLE,

                                                                                                                                           17 thereby legally and proximately causing severe and permanent injuries to Plaintiff.

                                                                                                                                           18        30.    As a direct and proximate result of the above-mentioned conduct of the
                                                                                                                                           19 Defendants MVT SERVICES, MVT LEASING, MOOT and DOES 1 through 50,

                                                                                                                                           20 inclusive, and each of them, Plaintiff was caused to suffer severe injuries.

                                                                                                                                           21        31.    As a legal, direct and proximate result of the conduct of Defendants
                                                                                                                                           22 MVT SERVICES, MVT LEASING, MOOT and DOES 1 through 50, inclusive, as

                                                                                                                                           23 aforesaid, Plaintiff has incurred medical expenses, and will continue to incur such

                                                                                                                                           24 expenses in the future, in an amount to be stated according to proof.

                                                                                                                                           25        32.    As a legal, direct and proximate result of the conduct of Defendants
                                                                                                                                           26 MVT SERVICES, MVT LEASING, MOOT and DOES 1 through 50, inclusive, as
                                                                                                                                           27 aforesaid, Plaintiff sustained non-economic damages, including, but not limited to,

                                                                                                                                           28 past and future physical pain and mental suffering, loss of enjoyment of life,

                                                                                                                                                                                           8
                                                                                                                                                                 COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                                                                           Case 2:21-cv-03753-AFM Document 1 Filed 05/03/21 Page 9 of 10 Page ID #:9




                                                                                                                                            1 disfigurement, physical impairment, inconvenience, grief, anxiety, humiliation,

                                                                                                                                            2 serious emotional distress, in an amount in excess of the jurisdictional minimum,

                                                                                                                                            3 according to proof.

                                                                                                                                            4         33.   As a legal, direct and proximate result of the conduct of Defendants
                                                                                                                                            5 MVT SERVICES, MVT LEASING, MOOT and DOES 1 through 50, inclusive, as

                                                                                                                                            6 aforesaid, Plaintiff was compelled to, and did, employ the services of hospitals,

                                                                                                                                            7 physicians, nurses, and the like, to care for and treat her, the exact amount of such

                                                                                                                                            8 losses to be stated according to proof. Plaintiff will require similar future medical

                                                                                                                                            9 expenses as well, the exact amount of such losses to be stated according to proof.

                                                                                                                                           10         34.   As a legal, direct and proximate result of the conduct of Defendants
                                                                                                                                           11 MVT SERVICES, MVT LEASING, MOOT and DOES 1 through 50, inclusive, as
   LLP
                         11111 Santa Monica Boulevard, Suite 700


                                                                                                   310.477.1700 phone • 310.477.1699 fax




                                                                                                                                           12 aforesaid, Plaintiff suffered lost earnings and earning capacity, and property
P ANISH S HEA & B OYLE
                                                                   Los Angeles, California 90025




                                                                                                                                           13 damages, the exact amount of such losses to be stated according to proof.

                                                                                                                                           14 / / /

                                                                                                                                           15 / / /

                                                                                                                                           16 / / /

                                                                                                                                           17 / / /

                                                                                                                                           18 / / /
                                                                                                                                           19 / / /

                                                                                                                                           20 / / /

                                                                                                                                           21 / / /

                                                                                                                                           22 / / /

                                                                                                                                           23 / / /

                                                                                                                                           24 / / /

                                                                                                                                           25 / / /

                                                                                                                                           26 / / /
                                                                                                                                           27 / / /

                                                                                                                                           28 / / /

                                                                                                                                                                                          9
                                                                                                                                                                COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                                                                           Case 2:21-cv-03753-AFM Document 1 Filed 05/03/21 Page 10 of 10 Page ID #:10




                                                                                                                                            1                               PRAYER FOR RELIEF
                                                                                                                                            2        WHEREFORE, Plaintiff CASSANDRA JONES hereby prays for judgment
                                                                                                                                            3 against Defendants MVT SERVICES, MVT LEASING, MOOT and DOES 1 through

                                                                                                                                            4 50, inclusive, and each of them, as follows:

                                                                                                                                            5        1.    For all general damages, past and future, in excess of the jurisdictional
                                                                                                                                            6 minimum for an unlimited civil case, the exact amount according to proof;

                                                                                                                                            7        2.    For all special damages, past and future, in excess of the jurisdictional
                                                                                                                                            8 minimum for an unlimited civil case, the exact amount according to proof;

                                                                                                                                            9        3.    For all costs of suit, according to proof;
                                                                                                                                           10        4.    For pre- and post-judgment interest;
                                                                                                                                           11        5.    For such other and further relief as this Court may deem just and
   LLP
                         11111 Santa Monica Boulevard, Suite 700


                                                                                                   310.477.1700 phone • 310.477.1699 fax




                                                                                                                                           12 proper.
P ANISH S HEA & B OYLE
                                                                   Los Angeles, California 90025




                                                                                                                                           13

                                                                                                                                           14 DATED: May 3, 2021                    PANISH SHEA & BOYLE LLP
                                                                                                                                           15

                                                                                                                                           16

                                                                                                                                           17
                                                                                                                                                                                    By:
                                                                                                                                                                                          Peter Kaufman
                                                                                                                                           18                                             Attorneys for Plaintiff
                                                                                                                                           19

                                                                                                                                           20                            DEMAND FOR JURY TRIAL

                                                                                                                                           21        Plaintiff hereby demands a trial by jury as to all causes of action.

                                                                                                                                           22 DATED: May 3, 2021                    PANISH SHEA & BOYLE LLP

                                                                                                                                           23

                                                                                                                                           24
                                                                                                                                                                                    By:
                                                                                                                                           25                                             Peter Kaufman
                                                                                                                                           26                                             Attorneys for Plaintiff

                                                                                                                                           27

                                                                                                                                           28

                                                                                                                                                                                          10
                                                                                                                                                                COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
